Citation Nr: 0629853	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia patellae, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right knee 
chondromalacia patellae, current evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1999 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The May 1999 rating decision continued a 0 percent evaluation 
for left knee chondromalacia patellae and continued a 20 
percent evaluation for lumbar disc disease.  An April 2000 
rating decision denied service connection for a chronic bowel 
disorder, increased the veteran's evaluation for right knee 
chondromalacia patellae to 10 percent, increased the 
veteran's evaluation for left knee chondromalacia patellae to 
10 percent, and continued his 20 percent evaluation for 
lumbar disc disease.

In November 2000, the veteran perfected appeals with regard 
to increased ratings for his lumbar disc disease and left 
knee chondromalacia patellae.  These claims were remanded by 
the Board in July 2001.

In October 2001, the veteran perfected an appeal with regard 
to establishing entitlement to service connection for a 
chronic bowel disorder.  In a March 2003 rating decision, the 
RO continued the veteran's evaluation of 10 percent for right 
knee chondromalacia patellae and continued his noncompensable 
evaluation for residuals of right thumb fracture.

In August 2003, the Board remanded the issues of entitlement 
to service connection for a chronic bowel disability, and 
entitlement to an increased rating for lumbar disc disease 
and an increased rating for left knee chondromalacia 
patellae.

In January 2004, the veteran perfected an appeal with regard 
to the issue of entitlement to an increased rating for right 
knee chondromalacia patellae.  The veteran's substantive 
appeal (VA Form 9) was submitted in response to an October 
2003 statement of the case (SOC), and specifically appealed 
only the issue regarding his right knee.  The SOC also 
addressed the issue of an increased rating for status post 
right thumb fracture.  However, the veteran specifically did 
not appeal this issue.  Therefore, it is not on appeal to the 
Board at this time.

In a September 2005 rating decision, the RO granted service 
connection for constipation and irritable bowel syndrome.  
This represents a full grant of the benefit sought on appeal 
as to that issue.  Therefore, it is not before the Board at 
this time.

The issue of entitlement to TDIU is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when any further action is required 
on the part of the appellant.


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied increased 
ratings for left knee chondromalacia patellae and lumbar disc 
disease.

2.  In a March 2003 rating decision, the RO denied an 
increased rating for right knee chondromalacia patellae.

3.  On December 6, 2005, and again on August 17, 2006, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant, through his 
representative, that he wished to withdraw his current appeal 
in its entirety.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an increased rating for lumbar 
disc disease, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an increased rating for left knee 
chondromalacia patellae, the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).

3.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an increased rating for right 
knee chondromalacia patellae, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In determinations dated in May 1999 and March 2003, the RO 
denied the veteran's claims of entitlement to increased 
evaluations for lumbar disc disease, left knee chondromalacia 
patellae, and right knee chondromalacia patellae.  The 
veteran perfected appeals of those determinations in November 
2000 and January 2004.


In statements from the appellant's representative, dated 
December 6, 2005, and August 17, 2006, the representative 
indicated that the veteran wished to withdraw his appeal in 
its entirety.  That statement constitutes a written 
withdrawal of the substantive appeal with regard to those 
issues.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review those claims, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to an increased 
rating for lumbar disc disease is dismissed.

The appeal as to the claim of entitlement to an increased 
rating for left knee chondromalacia patellae is dismissed.

The appeal as to the claim of entitlement to an increased 
rating for right knee chondromalacia patellae is dismissed.


REMAND

A rating decision was issued in April 2006 that denied 
entitlement to TDIU.  In August 2006, the veteran's 
representative submitted a notice of disagreement with this 
denial.  No statement of the case has yet been provided to 
the veteran on this issue.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and, by judicial precedent, the RO's failure to issue 
an SOC is a procedural defect requiring remand by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided an appropriate 
statement of the case on the issue of 
entitlement to TDIU.  They should be given 
an opportunity to respond.

2.  If (and only if) the veteran perfects 
the appeal by timely submitting a 
substantive appeal, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


